IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 14 WM 2021
                                              :
                     Respondent               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
CHARLES P. MCCULLOUGH,                        :
                                              :
                     Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 5th day of April, 2021, the Application for Extraordinary Relief and

the Motion for Stay and to Modify Sentence are DENIED.

      Justice Wecht did not participate in the consideration or decision of this matter.